Citation Nr: 1750277	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1979 and from February 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  The Board remanded the matter for further development in March 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds the Veteran's claim of service connection for obstructive sleep apnea requires additional development before proper adjudication.  The Veteran was afforded a VA examination in May 2017 to determine the etiology of the Veteran's obstructive sleep apnea.

During the Veteran's January 2017 hearing, the Veteran testified that he believed his sleep apnea was a result of his service, including exposure to significant dust while deployed in Iraq.  The Veteran has also submitted statements from his wife and fellow servicemen who contend to have personally witnessed the Veteran, during active service, exhibiting snoring and breathing problems while sleeping.

The VA examiner provided a negative nexus opinion for the Veteran's obstructive sleep apnea in May 2017.  The examiner acknowledged the Veteran's contentions and the existence of statements from the Veteran's wife and fellow servicemen.  However, the examiner did not discuss the Veteran's contentions or the lay testimony submitted by the Veteran.  Acknowledging lay evidence without any actual discussion of said evidence is not adequate for a proper nexus opinion.  The examiner's rationale noted that the medical evidence did not show a diagnosis or treatment for obstructive sleep apnea during military service; the separation examination was silent for signs and symptoms of obstructive sleep apnea; and the Veteran was not diagnosed with obstructive sleep apnea until 2008.

The rationale used to support the negative nexus opinion relied solely upon the lack of medical evidence supporting obstructive sleep apnea in service.  The Board finds that the May 2017 VA opinion is inadequate, as the examiner did not comment on the Veteran's reported in-service signs and symptoms and instead relied on the absence of evidence in the Veteran's contemporaneous medical records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  Thus, an addendum opinion is required for adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and request treatment records from any private medical providers the Veteran identifies in relation to his obstructive sleep apnea condition.

2. Forward the Veteran's claim file to the May 2017 examiner, and if that individual is unavailable, forward the Veteran's claim file to a different qualified medical professional in order to obtain a new VA pulmonary medical opinion.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea manifested in or is otherwise related to the Veteran's active service.  In providing such opinion, the examiner should consider, and discuss as necessary, the lay testimony that the Veteran exhibited symptoms of sleep apnea while serving in Iraq in 2003.  

A complete rationale for all opinions expressed should be provided.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  The Veteran's own contentions (e.g., from his January 2017 hearing and lay testimony from his wife and fellow servicemen) must be considered as well.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After the requested actions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.

4. After the development has been completed, readjudicate the claim for service connection.  If the benefit sought remains denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




